       Case 1:19-cv-00827-ALC-GWG Document 34 Filed 10/18/19 Page 1 of 2



Christopher Massaroni
                                                                                                   Ho~,o.~..
                                                                                                         onRuss..o
Partner
Direct Dial: 518.433.2432
CMassaronr@hodgsonruss.com




                                                   October 18, 2019




Hon. Gabriel W. Gorenstein
United States Magistrate Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007
Via ECF and fax to (212) 805-4268



                  Re:        Kihara Kiarie and Kihara Kiarie Revocable Trust v. Dumbstruck, Inc.,
                             Peter Allegretti, Michael Tanski, and Jeff Tetrault
                              Case No. 19-CV-827
                             (ALC,~(GWG~


Dear Judge Gorenstein,

        I represent all Defendants in this matter, and I respectively write to request court approval
for an extension of certain deadlines contained in the current Scheduling Order. Plaintiff's
counsel consents to this request.

        This is an action for alleged breach of an employment contract, alleged violation of wage
laws, and alleged breach of contract concerning an investment into Defendants Dumbstruck, Inc.
The parties have already exchanged a large volume of paper discovery. Specifically, the parties
have exchanged initial disclosures; each party has answered interrogatories; and each party has
produced thousands of pages of documents. However, we have not been able to schedule
depositions, and we will not be able to do so prior to the time required by the current Scheduling
Order —December 2, 2019 (Doc 28, par. 3.c and 3.d).

       Our scheduling difficulties result from two items. First, I am scheduled to commence a
lengthy trial in the New York State Supreme Court, Albany County on October 28. This case is
expected to require three to four weeks for trial, and has required an enormous amount of
preparation time. Second, I changed firms seven weeks ago, and the transition of my practice has
been very time consuming.



                                              677 Broadway, Suite 301; Albany, New York 12207 ( 518.465.2333 ~ HodgsonRuss.com

                                                          Albany ■Buffalo ■ New York ■ Palm Beach ■ Saratoga Springs ■ Toronto
         Case 1:19-cv-00827-ALC-GWG Document 34 Filed 10/18/19 Page 2 of 2

October 18, 2019
Page 2
                                                                                              onRuss«.
                                                                                       Ho~.o.~e~,
       Given these circumstances, we respectfully request the following extensions of dates of
the Scheduling Order:

       Par. 3.c: The parties will complete depositions on or before January 15, 2020 (an
extension from December 2, 2019)

      Par. 3.d: All non-expert discovery shall be completed by January 15, 2020 (an extension
from December 2, 2019)

        Par. 3.e: All disclosures of the identities in reports of experts required by Rule 26(a)(2)
shall be made no later than February 15, 2020 (an extension from January 3, 2020). Any
rebuttal report is due by March 15, 2020 (an extension from January 31, 2020). The depositions
of experts shall be completed no later than Apri115, 2020 (an extension from February 28,
2020).

         Par. 3.f: Pre-trial motions, if any, will be filed no later than May 15, 2020 (an extension
from March 27, 2020). If no such motions are contemplated, the parties will submit a joint pre-
trail order in accordance with procedures of the Judge before whom the trial will be conducted
no later than May 15, 2020 (an extension from March 27, 2020).

       There have been no previous requests for time extensions under the Scheduling Order.
Plaintiffs counsel has indicated that Plaintiff will not oppose this application.

        If the court has any questions with respect to this request, I would be happy to address
them. I appreciate the court's courtesy and attention to this matter.



                                               Very truly yours,




                                               Christopher Massaroni
                                               (CM-1021)



cc:        Maurice Heller (via e-mail)




090989.00000 Litigation 15276643v1
